DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 13, “the heartbeat peaks” lacks antecedent basis and it is unclear which peaks are being discussed.  Lines 5-6 list several different peaks, none of which are called heartbeat peaks, and it is unclear which is being discussed.  In the next to last line “sensors reliability” is vague.  It is suggested to use “sensors for reliability”.
Response to Amendment
The declaration under 37 CFR 1.130 filed 1/20/21 is insufficient to overcome the rejection of the claims based upon the WO2015 Benson document as set forth in the last Office action because:  The declaration lacks a reasonable explanation, or any explanation, for the involvement of the other inventors listed on the WO document.  In addition, there is no unequivocal statement by a joint inventor that they were the sole inventor(s) of the subject matter now claimed.  Finally, paragraph 4 of the declaration does not point out what specific “elements” inventors Montgomery and Drubetskoy invented that are the same in the WO document and the current application and that are now claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (WO2015/127193).  
Benson discloses the use of multiple sensors to detect data “indicative” of a heartbeat signal (e.g. figures 1, 8, 13, 27, 30, etc. of multiple separate ECG electrodes, and/or BCG, or oximetry) with the system having a dynamic peak threshold with leak decay multiplier to score identified peaks with a reliability score to remove unreliable peaks (e.g. paras. 164-168, which specifically states that the peak threshold is based on the last detected peak—i.e. a dynamic peak threshold—and then multiplied by a leak decay, etc.) and calculating a distribution of IBIs and previously identified peaks to make a comparison for providing a reliability score (e.g. paras. 166-169, etc.) to therefore provide data from a current more reliable sensor and to calculate and display the HR, HRV, and stress/contribution of the sympathetic nervous system (e.g. figure 1, paras. 164-169, 187, 191, 221, etc.).  Benson discloses the claimed invention except for adjusting the decay multiplier based on the interbeat interval, and using overlapping chunks of data during processing and removing duplicate peaks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Benson, with adjusting the decay multiplier based on the interbeat interval to decay faster during short intervals and slower during long intervals, and using overlapping chunks of data during processing and removing duplicate peaks, as is well known and common knowledge in the art since it would provide the predictable results of taking the patient’s heart rate into consideration to better find peaks, since a faster heartrate (shorter interval) will have the peaks occur closer together while a slower heart rate will have the peaks further apart, and preventing data/peaks from being missed, compared to data that is not overlapping, while preventing peaks from being counted twice
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment. The applicant’s submitted statement under 102(b)(1)(A) to overcome the Benson reference does not overcome the Benson reference as set forth above. 
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/17/21